I- �Ql45B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified), - ,, , ,                                                                 Page I of!   \   �I
                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                               JUDGMENT IN A CRIMINAL CASE
                                             V.                                         (For Offenses Committed On or After November 1, 1987)


                          Jose De Jesus Gonzalez-Romo                                  Case Number: 3:19-mj-22857

                                                                                              e ev W asson
                                                                                       GerardJffr
                                                                                                                                          --        -
                                                                                                               FILEr1.t�J�
                                                                                       Defendant's 4ttorney

                                                                                                                      •    '   ",!Ill,·

          REGISTRATION NO. 86563298
                                                                                              JUL 18 2019
                                                                                                              -
          THE DEFENDANT:
           C8I pleaded guilty to count(s) I of Complaint
                                                                                        CLtf!K US ;)ISiRICT COURT
           0 was found guilty to count(s)                                          SOUTHFHJ OISTRiCl OF C,\UFCJflN!A
                                                                                   '"                          l.11:PU Iv
               after a plea of not guilty.                                                ',J
                                                                                               "

               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                 Nature of Offense                                                               Count Number(s)
          8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                     1
           0 The defendant has been found not guilty on count(s) -------------------
            □Count(s) ------------------ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be


                                       t
          imprisoned for a term of:

                                             TIME SERVED                             □ __________ days
           IZI Assessment: $10 WAIVED IZl Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _________ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday,July 18, 2019
                                                                                     Date of Imposition of Sentence


          Rec eived
                                 /l


                               J{: - - _
                       �ou=scc-�------
                            M
                                        <_                                            -111�
                                                                                     HONORABLE F. A. GOSSETT III
                                                                                     UNITED STATES MAGISTRATE JUDGE


          Clerk's Office Copy                                                                                                              3: l 9-mj-22857
